DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The word --the-- should be inserted  between the word “wherein” and “biometric” in order to maintain antecedent basis.  Appropriate correction is required.

Drawings
The drawings are objected to because FIG. 4 contain black boxes that precludes some detail of the drawing..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-10 and 14 of U.S. Patent No. 10,459,972  
Claims 1 and 18:  claim 9 (and its dependent claim 1) ‘972 patent provides a teaching of a method comprising: configuring a mobile device to operate as a content management engine (see claim 10 line 5-10); 
acquiring, by the content management engine, biometric data from the mobile device (see claim 1 line 10-15); 
deriving, by the content management engine, a bio-state of an entity as a function of the biometric data; 
generating, by the content management engine, a content list or procedurally generated content from the bio-state (see claim 1 line 30-40); and 
configuring the mobile device to render the procedurally generated content or content associated with the content list (see claim 1 line 50-53)
The difference between claim 1  of the application and claim 9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  For example, claim 1 of the ‘972 patent includes a biosensor to capture image data that is further separated into RGB images with detection analysis on a selected color higher than a sampling rate of than different color.  Thus the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9. 
Claim 2:  The combination of claim 9 and 2 of the 972 patent anticipates the limitation of claim 2.  
Claim 3:  claim 14 of the ‘972 patent anticipates the limitation of claim 3.
Claim 5: claim 10 of the ‘972 patent anticipates the limitation of claim 5.  
Claim 6:  The combination of claim 9 and 6 of the 972 patent anticipates the limitation of claim 6.  
Claim 9: claim 12 of the ‘972 patent  anticipates the limitation of claim 9.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-10 and 14  of U.S. Patent No. 10,459,972  in view of Misra US 2011/0238379
Claim 4:  The 972 patent fails to provide a teaching of wherein the bio-state comprises a psychological state.  However, the Misra reference is wherein the bio-state comprises a psychological state (see paragraph 40 for a discussion how the system derive a user’s psychological state and see FIG. 2 table column “inference”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘972 patent with the feature of wherein the bio-state comprises a psychological state, as taught by Misra reference, in order to provide a more holistic view of the user.  

Claims 7-8, 10-11, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9-10 and 14  of U.S. Patent No. 10,459,972  in view of Orbach US 2011/0183305
Claim 7:  The ‘972 patent is silent on the teaching of wherein the step of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state.  However, the Orbach reference provides a teaching of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state (see paragraph 60-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feature of the   with wherein the step of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 8: The ‘972 patent is silent on the teaching of wherein the bio-state attributes include at least one of the following: stress levels, endurance levels, galvanic response, emotional characteristics, and vocal tone.  However, the Orbach reference provides a teaching of  wherein the bio-state attributes include at least one of the following: stress levels (see paragraph 54) and galvanic response (see paragraph 60).  Therefore, it 
Claim 10:  The ‘972 reference is silent on the teaching wherein the content list comprises a music playlist.   However, the Orbach reference provides a teaching of wherein the content list comprises a music playlist (see paragraph 68 relaxation music).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 972 patent with the feature of the content list comprises a music playlist, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 11:  The ‘972 reference is silent on the teaching the content list or the procedurally generated content comprises visual stimuli.  However, the Orbach reference the content list or the procedurally generated content comprises visual stimuli (see paragraph 26 the feedback instruction uses  video and animation respectively).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 972 patent with the feature the content list or the procedurally generated content comprises visual stimuli, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claims 16-17:  The 972 reference is silent on the teaching of wherein the step of configuring the mobile device to render the procedurally generated content or the content associated with the content list occurs substantially in real-time with respect to the step of deriving the bio-state or occurs substantially within one minute to the step of deriving the bio-state.   However, the Orbach reference provides a teaching of configuring the mobile device to render the procedurally generated content or the content associated with the content list occurs substantially in real-time with respect to the step of deriving the bio-state (see paragraph 20, 25 the visual feedback is presented in real-time) or occurs substantially within one minute to the step of deriving the bio-state (see paragraph 20, 25 Orbach’s disclosure of real-time presentation of material would meet the within one minute of claim 17 limitation).  Therefore, it would have been obvious to one of ordinary .     

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 10,459,972  in view of Oliver US 2007/0113725
Claim 12:  The ‘972 patent is silent on the teaching of  wherein the content list comprises play rules that govern playback of content identified by the content list.  However, the Oliver reference provides a teaching of wherein the content list comprises play rules that govern playback of content identified by the content list (see paragraph 78 and FIG. 9 item 904, 906, 908, 910).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘972 patent with the feature of wherein the content list comprises play rules that govern playback of content identified by the content list, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).
Claim 13:  The ‘972 patent is silent on the teaching wherein the play rules operate as a function of the bio-state.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state (see paragraph 78 and FIG. 9 the selection is done via the user’s heart rate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘972 patent with the feature of wherein the play rules operate as a function of the bio-state, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).   Claim 14: The ‘972 patent is silent on the teaching of wherein the play rules operate as a function of the bio-state as feedback.  However, the Oliver reference provides a teaching wherein the play rules operate as a function of the bio-state as feedback (see paragraph 84).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘972 
Claim 15:  The ‘972 patent is silent on the teaching of wherein the play rules operate as a function of the bio-state in real-time.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state in real-time (see paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘972 patent with the feature of wherein the play rules operate as a function of the bio-state in real-time, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).       

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra US 2011/0238379 and in view of Orbach US 2011/0183305
Claim 1:  The Misra reference provides a teaching of  configuring a mobile device to operate as a content management engine (see paragraph 41 “ The provenance monitoring subsystem on the mobile device can then use appropriate techniques (e.g., delta-based transmissions, compression, etc.) to efficiently transmit 404 this metadata to the backend repository for storage 405. In a subsequent step 406 the system provides a graphical user interface to support browsing, query entry and response, and condensed summarized "playbacks" of provenance information and its relationship to raw data.“)  ; 
acquiring, by the content management engine, biometric data from the mobile device (see paragraph 36 various sensors data such GPS and ECG are obtained from the user); 
deriving, by the content management engine, a bio-state of an entity as a function of the biometric data (see paragraph 40-41 and FIG.2 the system shows  how the biometric data are used to derive the bio-state of the entity/user); 
The Misra reference is silent on the teaching of generating, by the content management engine, a content list or procedurally generated content from the bio-state; and configuring the mobile device to render the procedurally generated content or content associated with the content list.  However, the Orbach reference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of generating, by the content management engine, a content list or procedurally generated content from the bio-state; and configuring the mobile device to render the procedurally generated content or content associated with the content list, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 2:  The Misra reference provides a teaching of  wherein biometric data pertains to a user of the mobile device (see paragraph 6, paragraph 36 where the data includes an ECG  and GPS or see paragraph 17 pedometer data). 
The Misra is silent on the teaching of wherein the rendered content provides a therapeutic effect on the user.  However, the Orbach reference provides a teaching of wherein the rendered content provides a therapeutic effect on the user (see paragraph 44-46 the user is lead to have a more positive outlook/more relaxed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of wherein the rendered content provides a therapeutic effect on the user, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 3:  The Misra reference provide a teaching wherein the bio-state comprises a physiological state (see paragraph 36 where the data includes an ECG  and GPS  or see paragraph 17 pedometer data).
Claim 4:  The Misra reference is wherein the bio-state comprises a psychological state (see paragraph 40 for a discussion how the system derive a user’s psychological state and see FIG. 2 table column “inference”).  
Claim 5:  The Misra reference provides a teaching of  wherein the mobile device comprises at least one of the following: a phone (see paragraph 2 and 14).  
Claim 7:  The Misra reference is silent on the teaching of wherein the step of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state.  However, the Orbach reference provides a teaching of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state (see paragraph 60-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feature of the   with wherein the step of generating the content list includes classifying content according to an ontological classification scheme according to bio-state attributes representative of the bio-state, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 8:  The Misra reference is silent on the teaching of wherein the bio-state attributes include at least one of the following: stress levels, endurance levels, galvanic response, emotional characteristics, and vocal tone.  However, the Orbach reference provides a teaching of  wherein the bio-state attributes include at least one of the following: stress levels (see paragraph 54) and galvanic response (see paragraph 60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of   wherein the bio-state attributes include at least stress levels and galvanic response, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9). 
Claim 9:   The Misra reference is silent on the teaching of  wherein the content list comprises at least one of the following types of content: image data, audio data, music data, video data, game data, shopping data, medical data, and family data.  However, the Orbach reference provides a teaching of the content list comprises at least one of the following types of content: music data, video and image (see paragraph 26 the feedback instruction uses music, video and animation respectively).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of the content list comprises at least one of the following types of content: 
Claim 10:  The Misra reference is silent on the teaching wherein the content list comprises a music playlist.   However, the Orbach reference provides a teaching of wherein the content list comprises a music playlist (see paragraph 68 relaxation music).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of the content list comprises a music playlist, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 11:  The Misra reference is silent on the teaching the content list or the procedurally generated content comprises visual stimuli.  However, the Orbach reference the content list or the procedurally generated content comprises visual stimuli (see paragraph 26 the feedback instruction uses  video and animation respectively).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature the content list or the procedurally generated content comprises visual stimuli, as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 16-17:  The Misra reference is silent on the teaching of wherein the step of configuring the mobile device to render the procedurally generated content or the content associated with the content list occurs substantially in real-time with respect to the step of deriving the bio-state or occurs substantially within one minute to the step of deriving the bio-state.   However, the Orbach reference provides a teaching of configuring the mobile device to render the procedurally generated content or the content associated with the content list occurs substantially in real-time with respect to the step of deriving the bio-state (see paragraph 20, 25 the visual feedback is presented in real-time) or occurs substantially within one minute to the step of deriving the bio-state (see paragraph 20, 25 Orbach’s disclosure of real-time presentation of material would 
Claim 18:  The Misra reference provides a teaching of a method comprising:
configuring a mobile device of a user to operate as a content management engine ( see paragraph 41 “ The provenance monitoring subsystem on the mobile device can then use appropriate techniques (e.g., delta-based transmissions, compression, etc.) to efficiently transmit 404 this metadata to the backend repository for storage 405. In a subsequent step 406 the system provides a graphical user interface to support browsing, query entry and response, and condensed summarized "playbacks" of provenance information and its relationship to raw data.“)  );
acquiring, by the content management engine, biometric data of the user from the mobile device (see paragraph 36 various sensors data such GPS and ECG are obtained from the user);
The Misra reference is silent on the teaching of generating, by the content management engine, a visualization or audio representation of the biometric data configuring the mobile device to render the visualization or audio representation of the biometric data to the user to provide cross- modality feedback providing a therapeutic effect on the user; wherein the biometric data is the user’s breath rate. 
However, the Orbach reference provides a teaching of generating, by the content management engine, a visualization or audio representation of the biometric data configuring the mobile device to render the visualization or audio representation of the biometric data to the user (see paragraph 69 and 72 shows an example of the system presenting audio/visual based on the biometric data of the user) to provide cross-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of generating, by the content management engine, a visualization or audio representation of the biometric data configuring the mobile device to render the visualization or audio representation of the biometric data to the user to provide cross- modality feedback providing a therapeutic effect on the user; wherein the biometric data is the user’s breath rate; as taught by Orbach, in order to provide the user with a more accurate sensor and provide the user with mental health support (see paragraph 9).     
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Misra US 2011/0238379 and in view of Orbach US 2011/0183305 and in view of Orbach US 2008/0214903
Claim 6:  The Misra reference is silent on the teaching of wherein the step of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph.   However, the Orbach ‘903 reference provides a teaching of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph (see paragraph 171).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of acquiring biometric data from the mobile device comprises operating the mobile device as a photoplethysmograph, as taught by Orbach ‘903, to provide an alternative way of obtaining user’s biometric.    
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Misra US 2011/0238379 and in view of Orbach 20110183305 and further in view of Oliver 20070113725
Claim 12:  The Misra reference is silent on the teaching of  wherein the content list comprises play rules that govern playback of content identified by the content list.  However, the Oliver reference provides a teaching of wherein the content list comprises play rules that govern playback of content identified by the content list (see paragraph 78 and FIG. 9 item 904, 906, 908, 910).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of wherein the content list comprises play rules that govern playback of content identified by the content list, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).   
Claim 13:  The Misra reference is silent on the teaching wherein the play rules operate as a function of the bio-state.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state (see paragraph 78 and FIG. 9 the selection is done via the user’s heart rate).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of wherein the play rules operate as a function of the bio-state, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).   
Claim 14: The Misrea reference is silent on the teaching of wherein the play rules operate as a function of the bio-state as feedback.  However, the Oliver reference provides a teaching wherein the play rules operate as a function of the bio-state as feedback (see paragraph 84).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Misra reference with the feature of wherein the play rules operate as a function of the bio-state as feedback, as taught by Oliver, in order to provide the user with the appropriate stimulus (see paragraph 3-4).       
Claim 15:  The Misra reference is silent on the teaching of wherein the play rules operate as a function of the bio-state in real-time.  However, the Oliver reference provides a teaching of wherein the play rules operate as a function of the bio-state in real-time (see paragraph 28).  Therefore, it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715